     Case 2:18-cv-09248-GGG-MBN Document 13 Filed 10/15/18 Page 1 of 12



                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


 EVELYN LESAICHERRE                                 *        CIVIL ACTION NO.
          Plaintiff,                                *
                                                    *
               VERSUS                               *
                                                    *        JUDGE:
                                                    *
 ZUPPARDO'S ECONOMICAL
 SUPERMARKETS, LLC, AND                             *
 ROBERT CANEDO                                      *
                                                    *        MAG.          DIV.
                                                    *
                                                    *        JURY TRIAL REQUESTED
                              Defendant   *
 ***********************************************


       AMENDED COMPLAINT FOR DAMAGES FOR SEXUAL HARASSMENT
                  AND DEMAND FOR TRIAL BY JURY

       AND NOW comes EVELYN LESAICHERRE (hereinafter referred to as “Plaintiff”) ,

appearing herein through undersigned counsel, respectfully states as follows:

                               PRELIMINARY STATEMENT

       This action is based on employment discrimination and seeks declaratory, injunctive and

equitable relief, back pay, reinstatement (or in lieu thereof, front pay), compensatory damages,

punitive damages, attorney’s fees, prejudgment interest, and costs for discrimination, harassment,

and hostile work environment based on sex and retaliation.




                                                1
      Case 2:18-cv-09248-GGG-MBN Document 13 Filed 10/15/18 Page 2 of 12




                                  JURISDICTION AND VENUE

1.        This is an individual action authorized and instituted pursuant to Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. §2000e et seq. ("Title VII") and Louisiana law, La.

R.S. 23:301 et seq. 2. Damages and other appropriate legal and equitable relief are sought

pursuant to 42 U.S.C. § 2000e (5)(f) and (5)(g) and La. R.S. 23:301 et seq.

3.        Plaintiff has complied fully with all prerequisites and the jurisdiction of this court under

Title VII including all administrative procedures through the EEOC and received a right-to sue

letter.

4.        The unlawful employment practice all occurred within the district of the Eastern District

of Louisiana, therefore venue is proper within this district, in accordance with Section 706(f)(3)

of Title VII, 42 U.S.C. § 2000e (f)(3) and state law.

5.        Jurisdiction of the court is invoked pursuant to 28 U.S.C. §1331 and 1367(a).

                                              PARTIES

6.        Plaintiff, Evelyn E. LeSaicherre ("Plaintiff" or "Ms. LeSaicherre"), a person of the full

 age of majority, a female hired on June 14, 2017 by defendant, and a resident of the State of

 Louisiana, filed a sexual harassment charge against defendant, Zuppardo’s Economical

 Supermarket, who has allowed a pervasive and severe sexually hostile environment as a

 condition of employment.

 6.       Defendant, Zuppardo’s Economical Supermarket, LLC, (“Zuppardo’s), a domestic

 corporation licensed to do business and doing business in Metairie, Louisiana.




                                                   2
      Case 2:18-cv-09248-GGG-MBN Document 13 Filed 10/15/18 Page 3 of 12



7.     Defendant, Robert Canedo, (“Canedo”) a former Jefferson Parish Sheriff Officer who

worked as security at Zuppardo’s Economical Supermarket, LLC.

                     ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

8.     On June 14, 2017, Ms. LeSaicherre was hired to work as a cashier for Zuppardo’s

Economical Supermarkets. During the entire length of her employment, she was exposed to

sexually harassing behavior.

9.     For example, a 21 year old worker who was a relative of the Zuppardo family would

consistently make advances towards her. The behavior started sometime during November

2017 until she was forced to resign. This 21 year old, identified as Johnny Zuppardo, would get

close in proximity to the plaintiff while she was working and utter comments such as “When

are you going to let me drop it in you?” Plaintiff continually rejected his advances to no avail.

10.    “Ronnie”, a manager of Zuppardo Economical Supermarkets, LLC, would continuously

leer at women customers and cashiers in the presence of Ms. LeSaicherre. For example, if an

attractive woman would check out at Ms. LeSaicherre’s aisle, Ronnie would immediately get

up and come to the register so that he could leer at the customer. These actions made Ms.

LeSaicherre feel uncomfortable and affected her work performance.

11.    Ronnie would also get close to Plaintiff, invading her personal space. For example,

when making corrections at her cash register, Ronnie would get close to Plaintiff and lean

towards Ms. LeSaicherre’s body. When speaking to her from behind, he would get as close to

her as possible so that the back of her body and buttocks would touch the front of his body and

his penis.




                                                 3
      Case 2:18-cv-09248-GGG-MBN Document 13 Filed 10/15/18 Page 4 of 12



12.    Ms. LeSaicherre would witness Mr. Joseph Zuppardo, Mr. Peter Zuppardo, and “Joey”

make sexual comments about new cashiers that were hired. On one occasion, they discussed the

hiring of a cashier of Latin descent and Ms. LeSaicherre overheard Mr. Peter Zuppardo state

“Boy, does she have a nice ass” in the workplace near her register. These comments, actions,

and the general treatment of women as sexual objects at this supermarket rendered Zuppardo’s a

hostile work environment for Ms. LeSaicherre.

13.     On October 18, 2017, Robert Canedo, a Jefferson Sheriff’s Officer who was working as

security at the supermarket overtly and deliberately grabbed Ms. LeSaicherre’s breast while she

was working. Ms. LeSaicherre reported this activity to manager, Jennifer Zuppardo. Jennifer

Zuppardo did nothing to protect her from further advances by Robert Canedo. Jennifer

Zuppardo did not kick the security guard out. Jennifer Zuppardo did not make the security guard

serve the remainder of his shift in his own car. Jennifer Zuppardo did nothing to keep Ms.

LeSaicherre safe.

14.    Anytime that Ms. LeSaicherre made any complaint about the sexual objectification of

women or the sexual remarks towards customers she was disregarded and retaliated against by

the Zuppardo family. Ms. LeSaicherre was disciplined for nonexistent infractions due to the fact

that she had reported complaints against the manager Ronnie.

13.    Zuppardo’s provided no procedure, complaint phone number, or training on

discrimination of any kind at the workplace. Ms. LeSaicherre was forced to work in silence for

fear of retribution if she made any further complaints because she needed her job. Ultimately,

the environment was so pervasive and there was no one she could complain to that would do




                                                4
      Case 2:18-cv-09248-GGG-MBN Document 13 Filed 10/15/18 Page 5 of 12



something without resulting in retaliation against her, that Ms. LeSaicherre was forced to resign

from her position as cashier and terminated employment on January 3, 2018.

14.    Throughout her employment, Ms. LeSaicherre distinguished herself as a good employee

and a religious individual, and now due to the Defendant, as she is unemployed, under mental

health medical treatments, and has been humiliated and violated causing the need for medical

treatment and counseling.

                       FIRST CAUSE OF ACTION
 RETALIATION DUE TO SEXUAL HARASSMENT, IN VIOLATION OF TITLE VII

15.    Plaintiff repeats and realleges each and every allegation contained in Paragraphs 1

through 14 of this Complaint with the same force and effect as if set herein.

16.    Defendant has retaliated against Plaintiff and has denied her opportunities for

employment advancement on the basis of her having complained of the sexual harassment

and sexual battery and assault by vendors, which is in violation of Title VII. Defendant

would levy small infractions for the times she had to leave the register due to an unsafe

environment which forced her to resign.

17.    Plaintiff is currently under the care of a social worker and has ongoing post-traumatic

stress syndrome and is taking prescription antidepressants due to this incident sued upon.

18.    In 1980, the EEOC issued guidelines stating, "sexual harassment is a form of sex

discrimination that is prohibited by Title VII." The EEOC guidelines explain in detail that

sexual harassment could take the form of a hostile "environment" where the sexual conduct has

the purpose or effect of unreasonably interfering with an individual's work performance or

creating an intimidating, hostile or offensive working environment [29 C.F.R. §1604.11 (a) and

Meritor Sav. Bank, FSB v. Vinson (1986) 477 U.S. 57, 65, 106 S.Ct. 2399, 2404-‐2406]. It is

                                                5
      Case 2:18-cv-09248-GGG-MBN Document 13 Filed 10/15/18 Page 6 of 12



important to note that in the United States Supreme Court decision in Meritor, the Court held

that sexual harassment creating an intimidating or hostile working environment, but not

resulting in any tangible loss of job, position, or benefit, still violates Title VII. Thus, Plaintiff

suit is based on a hostile work environment even though she forcibly resigned.


                             SECOND CAUSE OF ACTION
                            UNLAWFUL FEDERAL AND STATE
                      DISCRIMINATORY EMPLOYMENT PRACTICES


19.    Plaintiff repeats and realleges each and every allegation contained in Paragraphs 1

through 14 of this Complaint with the same force and effect as if set herein.

20.    The above acts and practices of the Defendant constitute unlawful discriminatory

employment practices within the meaning of Federal law and Louisiana Employment

Discrimination Law, La. R.S. 23:301 et al. Plaintiff requests supplemental jurisdiction be

applied for the state law claim of employment discrimination.

21.    As a result of Defendant's discriminatory acts, Plaintiff has suffered and will continue to

suffer monetary damages and damages for mental anguish and humiliation unless and until this

Court grants relief

                              THIRD CAUSE OF ACTION
                      LACK OF POLICY FOR SEXUAL HARASSMENT,
                         DISCRIMINATION AND RETALIATION

22.    Plaintiff repeats and realleges each and every allegation contained in Paragraphs 1

through 14 of this Complaint with the same force and effect as if set herein.




                                                 6
      Case 2:18-cv-09248-GGG-MBN Document 13 Filed 10/15/18 Page 7 of 12



23.    Defendants failed to have a viable policy and procedures in place for sexual harassment,

sexual discrimination and retaliation. There is virtually no training given to cashiers or managers

to address discrimination, harassment, and retaliation.

24.    No actual sex harassment policy was actually implemented in action and any policy

Defendant contends existed was a “paper policy” only.There was insufficient staffing of security

and managers to meaningfully implement any policy in violation of Title VII. Therefore punitive

damages are appropriate.

25.    As a result of Defendant's discriminatory acts, Plaintiff has suffered and will continue to

suffer monetary damages and damages for Defendant not having a viable policy and procedures

in place for sexually hostile work environment and for deliberately failing to train staff or

management in the application of Title 7.

26.    Plaintiff has suffered and will continue to suffer unless and until this Court grants relief

for punitive damages, including reasonable attorneys' fees and costs. Farragher is not available

as a defense as the policy did nothing to prevent the hostile work environment because there was

no training at all. Defendants created an unsafe environment with unsupervised employees and

vendors, making any enforcement of its paper policy impossible. This type of behavior is

premeditated and unjustifiable. A substantial punitive and compensatory damage award should

be awarded to Plaintiff.

                       FOURTH CAUSE OF ACTION
            COMPENSATORY AND PUNITIVE DAMAGES ARE ALLOWED

27.    Plaintiff repeats and realleges each and every allegation contained in Paragraphs 1

through 14 of this Complaint with the same force and effect as if set herein.




                                                7
      Case 2:18-cv-09248-GGG-MBN Document 13 Filed 10/15/18 Page 8 of 12



28.    Although Defendant had more than 15 employees, and therefore Title VII caps on

compensatory and punitive damages take an effect, but Title VII also allows for recovery of

uncapped compensatory damages for state causes of action under La. C.C. 2315, La. C.C. 2320

and for state charges of sexual harassment. Pendant state law discrimination claims in this federal

court complaint allows larger amounts of awards than and Title VII cap that would be present.

29.    Under Title VII, the total that can be awarded for compensatory and punitive damages

may not exceed $50,000 in cases of employers of 15-100 employees. Under 42 U.S.C. §1981 a.

Damages in Cases of Intentional Discrimination in Employment (b)(3)(A), it should be noted,

that back pay and front pay are not treated as compensatory damages, thus are not subject to

these damage caps. Pollard v. E. 1. Du Pont de Nemours & Co., 532 U.S. 843, 848, 121 S.Ct.

1946, 1949; Johnson v. Spencer Press of Maine, Inc. (1st. Cir. 2004) 364 F.3d 368, 378. Note

there is no cap under state sexual harassment under La. R.S. 23:301 and for state causes of

assault and battery for her multiple sexual batteries nor under La. C.C. 2315 and La. C.C. 2322.

30.    Plaintiff’s damages clearly exceed $50,000 for compensatory and punitive damages. She

has sustained humiliation, pain and suffering, and mental anguish. She is diagnosed with

post-traumatic stress syndrome, major depression and anxiety.


                          PLAINTIFF'S DAMAGE ASSESSMENTS

31.    Plaintiff repeats and realleges each and every allegation contained in Paragraphs 1

through 29 of this Complaint with the same force and effect as if set herein.




                                                8
      Case 2:18-cv-09248-GGG-MBN Document 13 Filed 10/15/18 Page 9 of 12



32.    The proximate cause-‐in-‐fact of Plaintiff's injuries and suffering such damages, was

the negligent and intentional conduct of the Defendant, listed above, which are all in violation

of Title VII and in violation of La. R.S. 23:301, including:

         1)    Sexual Discrimination;

         2)    Sexual Harassment;

         3)    Maintaining a hostile work environment for women;

         4)    Adverse Employment action;

         5)    Sexual assault

         6)    Sexual battery

         7)    Battery

         8)    Assault

         9)    Failure of Defendant to monitor, investigate and to implement a training of its
         sexual harassment policy for its employees.

         10) Any and all other negligent and intentional acts that may be used at the trial of
         this matter.

33.    As a result of Defendant's discriminatory acts, Plaintiff has suffered a loss of income and

unemployment benefits, employment benefits, emotional distress, pain and humiliation,

embarrassment, ridicule, damage to her employment record, past and future mental anguish,

and damages due being made to work in a hostile work environment subjecting Plaintiff to the

extreme and outrageous conduct of customers




                                                 9
      Case 2:18-cv-09248-GGG-MBN Document 13 Filed 10/15/18 Page 10 of 12



                                      RELIEF FOR DAMAGES


34.     Plaintiff repeats and realleges each and every allegation contained in Paragraphs 1

through 46 of this Complaint with the same force and effect as if set herein.

35.     Plaintiff itemizes her damages as follows:

         1)    Past lost wages;

         2)    Future lost wages;

         3)    Past loss of employment benefits;

         4)    Past and future emotional distress;

         5)    Past and future humiliation;

         6)    Past and future embarrassment and ridicule;

         7)    Past and future mental anguish;

         8)    Sexual assault

         9)    Sexual battery

         10)   Assault

         11)   Battery

         12)   Wrongful and retaliatory termination; and

         13)   Punitive damages, including reasonable attorneys' fees and costs.

        Pursuant to requirements of La. R.S. 23:303(c) plaintiff provided written notice to

 defendants through EEOC charges filed in an attempt to amicably settle this matter to no


                                                 10
     Case 2:18-cv-09248-GGG-MBN Document 13 Filed 10/15/18 Page 11 of 12



  avail. Plaintiff prays for trial by jury and states her damages are reasonable on the premises,

  and which said damages exceeds the amount required for trial by jury.

                                   PRAYER FOR RELIEF


        WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment:

a) Declaring that the acts and practices complained of herein are in violation of Title VII;

b) Declaring that the acts and practices complained of herein are in violation of La. R.S. 23:301

et seq., the Louisiana Employment Discrimination law and Louisiana law on sexual battery;

c) Enjoining and permanently restraining these violations of Title VII, and requiring Defendants

implement a viable sexual harassment policy and training for employees and supervisors to end

sexual harassment which endangers female employee's safety and care;

d) Directing Defendant to take such affirmative action as is necessary to ensure that the effects

of these unlawful employment practices are eliminated;

e) Directing Defendant to place Plaintiff in the position she would have occupied but for

Defendant's discriminatory and retaliatory treatment of her, and make her whole for all earnings

she would have received but the defendant's discriminatory and retaliatory treatment, including,

but not limited to, wages, pension, and lost benefits;

f) Awarding Plaintiff compensatory and punitive damages;

g) Awarding Plaintiff costs of this action together with reasonable attorneys' fees as

provided by §706(k) of Title VII, 42 U.S.C. §2000e-‐6(k);

h) Declaring that the acts and practices complained of herein are in violation of La. R.S. 23: 301;




                                                 11
     Case 2:18-cv-09248-GGG-MBN Document 13 Filed 10/15/18 Page 12 of 12



i) Directing Defendant to pay plaintiff compensatory damages and damages for her mental

anguish and humiliation; and

j)      Granting such other and on further relief as this Court deems necessary and proper.



                               DEMAND FOR TRIAL BY JURY


        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury in this action.

                                               Respectfully Submitted:

                                               VASQUEZ LAW OFFICE

                                               _/s/Jessica Vasquez________________
                                               Jessica Vasquez (#27124) TA
                                               400 Poydras Street, Ste. 900
                                               New Orleans, LA 70130
                                               T: 504/571.9582
                                               F: 504/684.1449
                                               jvasquez@vasquezlawoffice.com
                                               Attorney for Evelyn LeSaicherre

                                               -and-



                                               DAVID BAND & ASSOCIATES

                                               /s/ David Band
                                               David Band (#2718)
                                               422 S. Broad Street
                                               New Orleans, LA 70119
                                               Phone: (504) 822-2263
                                               Fax: (504) 822-2272
                                               Email: AttyBand@gmail.com
                                               Attorney for Evelyn LeSaicherre

                                                12
